Citation Nr: 1130109	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-16 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the base of the tongue.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1967 to January 1971, with active duty service in the Republic of Vietnam (Vietnam).  The Veteran is in receipt of the Combat Action Ribbon and Purple Heart Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This matter was previously before the Board in January 2011, at which time the Board solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA) concerning whether the Veteran's squamous cell carcinoma of the base of the tongue is related to his military service, to include as due to his presumed exposure to herbicides during such service.  The Board received the requested opinion in February 2011 and forwarded a copy to the Veteran for his review and comment.


FINDING OF FACT

Squamous cell carcinoma of the base of the tongue was not shown to have been present in military service or for many years thereafter, nor is it the result of any incident occurring during military service.


CONCLUSION OF LAW

Squamous cell carcinoma of the base of the tongue was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

	a) 	Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).



	b) 	Notice

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated June 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the June 2007 VCAA letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

	c) 	Duty to Assist

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, which include VA and private treatment records.  While the Veteran has not been provided with a VA examination in connection with his claim for benefits, as noted above, the Board instead solicited an expert medical opinion from the VHA to address the issue of service connection for squamous cell carcinoma of the base of the tongue.  In this case, the Board determined that an expert VHA opinion would be of more probative value than a VA examination because, as will be discussed in further detail below, it is conceded that the Veteran suffered from squamous cell carcinoma of the base of the tongue.  Rather than a physical examination, an expert opinion of the likelihood of a nexus between the Veteran's cancer and his military service was required; hence the VHA opinion was solicited.  Neither the Veteran nor his representative has contended that a VA examination is necessary for the purpose of rendering a decision in the instant appeal, nor have they argued that the VHA opinion is inadequate.  Additionally, the Veteran declined the opportunity to present testimony before a Veterans Law Judge.

Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran essentially contends that he has squamous cell carcinoma of the base of the tongue related to his military service.  In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The demonstration of continuity of symptomatology is an alternative method of establishing the second and third Hickson elements.  See 38 C.F.R. § 3.303(b) (2010); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Specifically with regard to claims involving exposure to herbicides, a veteran who had active military service in Vietnam during the Vietnam era (defined as January 9, 1962 to May 7, 1975) is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not so exposed.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R.                        § 3.307(a)(6)(iii) (2010).  If such exposure occurred, the veteran is entitled to a presumption of service connection for certain disorders listed under 39 C.F.R.          § 3.309(e).  These disorders include, in pertinent part, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  See 38 C.F.R. § 3.309(e) (2010).

The Secretary of VA (Secretary), taking account of the available evidence and National Academy of Sciences' analysis, has determined that a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted for, in pertinent part, oral, nasal, and pharyngeal cancer.  See 72 Fed. Reg. 32,395 (June 12, 2007).

Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Combee applies by extension to cases, such as this one, that involve Agent Orange exposure.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).

Turning to the facts in the instant case, with regard to the first Hickson element, current disability, it is undisputed that the Veteran was diagnosed in 2007 with an invasive, moderately differentiated squamous cell carcinoma of the base of the tongue.  The first Hickson element is accordingly satisfied.

Concerning the second Hickson element, in-service disease or injury, the Board will separately address in-service disease and injury.  Concerning disease, the Veteran does not contend that he suffered from squamous cell carcinoma of the base of his tongue during service.  The record indicates that he was initially diagnosed with squamous cell carcinoma of the base of the tongue in 2007, approximately 36 years after separating from service.  The second Hickson element is not met with respect to disease.  Concerning in-service injury, the Veteran's service personnel records show that he served in Vietnam during the Vietnam era.  It is therefore presumed that the Veteran was exposed to Agent Orange while in Vietnam, and the record contains no affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2010).  Therefore, the second Hickson element has been met with respect to in-service injury. 

With respect to the third Hickson element, medical nexus, squamous cell carcinoma of the base of the tongue is not among the diseases for which service connection is warranted on a presumptive basis due to in-service herbicide exposure.   See 38 C.F.R. § 3.309(e) (2010); see also 38 U.S.C.A. § 1116 (West 2002).  A medical nexus, therefore, may not be presumed as a matter of law.  Notwithstanding the inapplicability of the presumptive herbicide regulations, however, the Board is obligated to fully consider the Veteran's claim on a direct basis.  See Combee, supra.  The relationship, if any, between the Veteran's disability and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The record contains three nexus opinions from two physicians that associate the Veteran's cancer with his military service.  In October 2007, Dr. P.G.L., one of the Veteran's treating physicians, stated that exposure to Agent Orange "could be a significant factor in causing the [Veteran] to have [a] neoplasm in the head and neck/base of tongue region."

In May 2007, Dr. D.H.K., a provider of care for management of the Veteran's carcinoma, stated that there have been a number of preliminary reports that suggest a possible association between exposure to Agent Orange and the development of cancer, including squamous carcinoma of the upper aerodigestive tract.  Dr. D.H.K. opined that there was "preliminary dat[a]" to suggest that exposure to Agent Orange could be a factor in the development of the Veteran's cancer.  In March 2010, Dr. D.H.K. provided an additional opinion.  Dr. D.H.K. first noted correctly that VA associates carcinoma of the respiratory tract (cancers of the lung, bronchus, larynx, and trachea) with exposure to Agent Orange.  Dr. D.H.K. then indicated that the base of the tongue is directly adjacent to the larynx, and that the Veteran's cancer represents the same cancer in terms of cell type that occurs in the larynx.  He opined that there was therefore a strong likelihood that the Veteran's cancer was associated with his exposure to Agent Orange in service.

Additionally, the Veteran submitted an article from the Mayo Clinic that characterized tongue cancer in the upper two-thirds of the tongue as oral cancer, and cancer in the remaining third of the tongue as tongue base cancer, a form of throat (oropharyngeal) cancer.

As noted above, in January 2011, the Board reviewed the entire case file, to include the above nexus opinions, and found that further clarification of a possible nexus between the Veteran's cancer and his military service was needed.  The Board solicited a medical opinion from a VHA medical expert concerning whether the Veteran's squamous cell carcinoma of the base of the tongue is a result of the Veteran's active duty military service, to include exposure to herbicides.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (stating that a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.)

The VHA medical expert, Dr. A.Z., stated that the base of the tongue is considered part of the oropharynx, which is located immediately proximal to the pharynx.  Dr. A.Z. acknowledged that squamous cell cancers of the oropharynx and larynx are thought to have pathophysiologic mechanisms that are very similar.  The lists of etiologic factors implicated in the cancers that arise at the two sites are almost identical, although a viral etiology (human papilloma virus) has been recently shown to be causative in some cases of oropharyngeal cancer in non-smokers.  Dr. A.Z. noted that the Institute of Medicine performed an exhaustive review of the relevant evidence that was published in "Veterans and Agent Orange: Update 2008", released on July 24, 2009, which concluded that there was inadequate or insufficient evidence to determine whether there is an association between exposure to Agent Orange and oral, nasal, or pharyngeal cancers.

Based on the above findings, Dr. A.Z. noted that the conclusions of Dr. P.G.L. and Dr. D.H.K. were based on the similarity between the pathophysiology of the cancers arising in the tongue and larynx.  If an etiologic relationship existed between Agent Orange and laryngeal cancer existed, the Dr. A.Z. thought it was probable that such a relationship would extend to include cancer of the base of the tongue.  Dr. A.Z. noted, however, that despite this probability, such a relationship has not been directly documented despite extensive investigation.  Dr. A.Z. reviewed the data contained in the above-referenced Institute of Medicine publication and agreed that there was inadequate or insufficient evidence to determine whether there was an association between exposure to the chemicals of interest and oral, nasal, or pharyngeal cancers.  Dr. A.Z. therefore concluded that it was less likely than not that the Veteran's squamous cell carcinoma was etiologically related to his active duty military service.

When adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing that the Board has inherent fact-finding ability); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  When evaluating medical opinions, the Court has indicated that the Board should consider whether (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

After reviewing the record, and for reasons stated immediately below, the Board finds the opinion of the February 2011 VHA medical expert to be of greater probative value than the private medical opinions of record to the contrary.

The Board places relatively little weight of probative value on the opinion of Dr. P.G.L. because it is speculative and couched in terms of possibility, noting simply that Agent Orange "could be a significant factor" in the development of the Veteran's squamous cell carcinoma.  In addition, Dr. P.G.L. does not provide any supporting rationale for his opinion regarding a link between the Veteran's exposure to Agent Orange and his military service.

The Board affords relatively greater weight to the positive etiological opinions of Dr. D.H.K., whose opinions are not speculative in nature and have some supporting rationale.  Dr. D.H.K. acknowledged that the Veteran's cancer in the base of the tongue was directly adjacent to the larynx and represented the same type of cancer as that which appears in the larynx.  Dr. D.H.K. also made reference broadly to "preliminary data" suggesting that the Veteran's cancer could have been caused by exposure to Agent Orange.

However, the Board affords Dr. A.Z.'s opinion with the greatest probative weight because it specifically addresses the opinions of both Dr. P.G.L. and Dr. D.H.K. that the pathophysiology of the Veteran's cancer is similar to cancer that arises in the larynx.  Dr. A.Z. acknowledged this pathophysiological similarity, but found upon a review of the relevant medical literature, including specifically the "Veterans and Agent Orange: Update 2008" released by the Institute of Medicine, that such a relationship had not been directly documented despite extensive investigation.  Dr. A.Z. thus refers to specific medical literature; Dr. D.H.K.'s opinion only broadly referred to "preliminary data" in support of his opinion.  The Board finds that this rationale, which discusses the evidence of record with specificity, acknowledges and discusses the opinions of other doctors, and makes specific reference to the medical literature, is compelling, and the Board therefore affords the negative nexus opinion of Dr. A.Z. with the greatest probative weight.

The Board adds that Dr. A.Z.'s expert opinion is also consistent with VA's medical findings and research in determining which disabilities are affiliated with Agent Orange exposure.  Indeed, the Secretary has determined that there is no positive association between exposure to herbicides and those conditions that have not specifically been determined to warrant a presumption of service connection.  See 59 Fed. Reg. 341-346 (1994).

To the extent that the Veteran himself believes that his squamous cell carcinoma of the base of the tongue is a result of his presumed exposure to Agent Orange, it is well established that lay persons without medical training, such as the Veteran, are not competent to comment on medical matters such as cause of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) (holding that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

The Veteran has not asserted, nor does the evidence of record demonstrate, that he has suffered from squamous cell carcinoma of the base of the tongue since his active duty service.  Accordingly, service connection is not warranted based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

In light of the above, the Board finds that the weight of the probative evidence of record does not demonstrate a nexus between the Veteran's squamous cell carcinoma of the base of the tongue and his active duty military service, and it finds that the third Hickson element has not been met.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A.       § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for squamous cell carcinoma of the base of the tongue is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


